DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the first Office Action on merits for application no. 16/759,746 filed 28 April 2020. Claims 1-7 pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted 28 April 2020, and 10 November 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A clutch control device comprising: an engine; a transmission gear; a clutch device that is configured to connect/disconnect transmission of power between the engine and the transmission gear; a clutch actuator that is configured to change a clutch capacity by driving the clutch device; a control unit that is configured to calculate a control target value of the clutch capacity; a control parameter sensor that is configured to detect an actual control parameter for the 
Regarding claims 1, the prior art of record fails to teach or render obvious all the limitations set forth.  In particular, the claim recites a myriad of sensors and controllers that are used to control an automatic transmission in conjunction with a manually operated clutch. Further, the system provides a control scenario where the control device adapts control values and clutch capacity in advance of a manual actuation of the clutch. The prior art of record fails to teach or rendered obvious all the limitations set forth. Without any .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2013/0073153 teaches a clutch control system that alters an automatic transmission control based on a manual clutch actuation. However, the reference does not indicate that any control to clutch capacity occurs and that the control is done in advance of manual operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659